DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  Regarding claim 18 the preamble says “Th method of claim 13” it seems there was a clerical error which should be corrected to --The method of claim 13--. Specifically adding the “e” in “The” Appropriate correction is required.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khawam (US 2018/0000062).
Regarding claim 1, Khawam discloses an aircraft (100, Fig. 1a, Paragraph 0049) comprising: 
an exterior (exterior being all of the surfaces shown in Figs. 1A-1C); and 
a lighting system (10, 30, and 35, Paragraph 0078, Figs. 2A-4) comprising a lighting assembly (10, 30, and 35, Paragraph 0078, Figs. 2A-4) coupled to the exterior, wherein the lighting assembly includes an ultraviolet (UV) light-emitting element (Paragraph 0078) that is configured to emit UV light outside of the aircraft (Figs. 2A-4).

Regarding claim 2, Khawam discloses the UV light comprises near UV light (Applicant’s specification paragraph 0026 suggests that near UV is 308-395nm, Khawam paragraph 0078 teaches the range of 180-400nm which meets the requirement of comprising that wavelength).

Regarding claim 3, Khawam discloses the exterior comprises a wing or fuselage of the aircraft (Figs. 1A-4, the examiner points out that this only requires that the exterior of the plane have these elements not that the light actually needs to be located on these elements).

4, Khawam discloses the UV light-emitting element is configured to emit the UV light during a takeoff phase and a landing phase of a flight of the aircraft (Paragraph 0073).

Regarding claim 5, Khawam discloses the lighting system further comprises a UV light control unit (sensor 95 and altitude sensor, Paragraphs 0073 and 0087) in communication with the UV light-emitting element, wherein the UV light control unit is configured to control operation of the UV light-emitting element (Paragraphs 0073 and 0087).

Regarding claim 6, Khawam discloses the UV light control unit is configured to operate the UV light-emitting element in an active state when the aircraft is below a UV light activation threshold (Paragraph 0073 specifically the threshold is being below 10,000 ft, Paragraph 0073).

Regarding claim 7, Khawam discloses the UV light control unit is configured to operate the UV light-emitting element in an active state when landing gear of the aircraft is deployed (Paragraphs 0073 and 0087).

Regarding claim 8, Khawam discloses the UV light control unit is configured to operate the UV light-emitting element to flicker the UV light-emitting element at a predetermined frequency (Paragraph 0058).

Regarding claim 9, Khawam discloses the UV light-emitting element is configured to emit the UV light away from the exterior (Figs. 2A, 2B).

Regarding claim 10, Khawam discloses the UV light-emitting element is configured to emit the UV light onto a portion of the exterior (Fig. 3, Paragraph 0079).

Regarding claim 11, Khawam discloses the lighting assembly further comprises at least one visible light-emitting element (10, 30, and 35; Paragraph 0077).

Regarding claim 13. A method of deterring birds from an aircraft, the method comprising: 
coupling a lighting assembly (10, 30, and 35, Paragraph 0078, Figs. 2A-4) of a lighting system (10, 30, and 35, Paragraph 0078, Figs. 2A-4) including an ultraviolet (UV) light-emitting element (Paragraph 0078) to an exterior of the aircraft; and 
emitting UV light from the UV light-emitting element outside of the aircraft (Figs. 2A-4).

Regarding claim 14, Khawam discloses the UV light comprises near UV light (Applicant’s specification paragraph 0026 suggests that near UV is 308-395nm, Khawam paragraph 0078 teaches the range of 180-400nm which meets the requirement of comprising that wavelength).

Regarding claim 15, Khawam discloses said emitting comprises emitting the UV light during a takeoff phase and a landing phase of a flight of the aircraft (Paragraph 0073).

16, Khawam discloses communicatively coupling a UV light control unit (sensor 95 and altitude sensor, Paragraphs 0073 and 0087) with the UV light-emitting element; and controlling, by the UV light control unit, the UV light-emitting element (Paragraphs 0073 and 0087).

Regarding claim 17, Khawam discloses said controlling comprises operating the UV light-emitting element in an active state when the aircraft is below a UV light activation threshold, or landing gear of the aircraft is deployed (Paragraph 0073 specifically the threshold is being below 10,000 ft, Paragraph 0073).

Regarding claim 18, Khawam discloses said emitting comprises one or both of emitting the UV light away from the exterior (Figs. 2a or 2b), or emitting the UV light onto a portion of the exterior (117, Fig. 3).

Regarding claim 19, Khawam discloses emitting visible light from a visible light-emitting element of the lighting assembly (10, 30, and 35; Paragraph 0077).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khawam (US 2018/0000062) in view of Schmidt et al. (US 2017/0263592).
Regarding claim 12, Khawam fails to teach the lighting assembly further comprises a phosphor coating disposed over the UV light-emitting element, wherein the phosphor coating is configured to down-convert the UV light emitted by the UV light-emitting element so that a first portion of light emitted from the lighting assembly is visible light and a second portion of the light is the UV light.
Schmidt teaches the lighting assembly (100, Fig. 1a, Paragraph 0065) further comprises a phosphor coating (200, Fig. 1a, Paragraph 0065) disposed over the UV light-emitting element (10, Fig. 1a, Paragraph 0065), wherein the phosphor coating is configured to down-convert the UV light emitted by the UV light-emitting element so that a first portion of light emitted from the lighting assembly is visible light and a second portion of the light is the UV light (Paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the phosphor layer over the LEDs of Khawam as taught by Schmidt, in order to provide visible light as well as UV light. Thereby providing light for both the human flying the plane and the birds which are trying to avoid the plane.

Regarding claim 20, Khawam fails to teach disposing a phosphor coating over the UV light-emitting element; and down-converting, by the phosphor coating, the UV light emitted by the UV light-emitting element so that a first portion of light emitted from the lighting assembly is visible light and a second portion of the light is the UV light.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the phosphor layer over the LEDs of Khawam as taught by Schmidt, in order to provide visible light as well as UV light. Thereby providing light for both the human flying the plane and the birds which are trying to avoid the plane.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tarsa et al. (US 2004/0217364) teaches a UV LED with a conversion layer that only absorbs some of the UV light while allowing some to pass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875